Wyly, J.
The plaintiff sues the defendants for $6900 for professional services rendered by the firm of Waples & Eustis to the Southern Bank in the cases stated in the petition, the interest of Eustis in said claims being transferred to Waples.
The court dimissed as of non-suit the case, and the plaintiff appeals.
The exception of res judicata can not be maintained for the reasons stated in the written opinion of the judge a quo.
That tlie firm of Waples & Eustis rendered the services and were employed to represent the Bank, there is no doubt. The fact is fully established by the evidence. That they were employed in these cases to represent Judge Eustis, the regular attorney of the Bank, and acted for him without expecting remuneration for their services from the *625Bank, is not satisfactorily establised. On the contrary, it is not shown that they ever consented to take the cases on such terms. No conversation between the officers of the Bank and Judge Eutis that the firm of Waples & Eustis would, for him, attend to the business of the Bank during his absence from the city and charge the Bank nothing therefor, could bind the plaintiff or the firm of Waples & Eustis unless it be shown that they consented to the arrangement and took the business on such terms. This has not been shown.
The account is satisfactorily estalished by the evidence against the Southern Bank. No claim is established against the defendant Layton individually.
It is therefore ordered that the judgment appealed from be annulled, and that the plaintiff recover judgment against the Southern Bank for six thousand nine hundred dollars, with legal interest thereon from judicial demand, and all costs.
Rehearing refused.